Title: To Thomas Jefferson from Thomas Newton, 16 October 1801
From: Newton, Thomas
To: Jefferson, Thomas


Dr Sir
Norfolk Octr 16—1801—
A Vessel from New Orleans—putting in here in distress having some Shrubs & curiosities on board for you, on application of the Capt. I have taken them & now forward them by Capt Willis’s Packet, they are, images dug up very high on the Missisipi & I hope will tend to some discoveries of the original settlement of this Country. the charges on them I have paid as below. it gives me pleasure to inform you that the decease which prevaild here among strangers has greatly abated, the settled inhabitants used to our climate are, generally very healthy. I have ingaged 4 barrels & more if it can be made by a Mr Caral of hughes crab cider for you, to be beat in Decr. it is to be very fine as I am promised. my best wishes attend you
yrs respectfully
Thos Newton
Be pleased give directions to have the above articles recd at Alexandria—
